DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/14/2020 regarding claim interpretation, see Remarks pg. 7, have been fully considered but they are not persuasive. First, Applicant argues against intended use claim interpretation, arguing "The claim language following 'configured to' is a substantive limitation. It is illogical to suggest otherwise. The entire claim limitation follows the phrase configured to", see Remarks pg. 7-8.
Applicant is advised that the manner of operating a device does not differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP 2114). 
As such, Applicant's arguments are not persuasive since the rationale for interpreting claim limitations as intended use of an apparatus is well cemented in precedent. For example, claim 18, the only claim cited by Applicant in which intended use rationale was used to reject the claim, is rejected because the claim requires a memory configured to store a model of a voltage gradient. Seeing that a memory is present in the prior art relied upon below, and thus the structure required for performing the intended use of storing a model of a voltage gradient is fulfilled, it follows that such a memory would be capable of performing this function since the functional limitation imparts no further structural limitation to the claim. 
Furthermore, MPEP 2114(IV), para. 2 sets forth: "Conversely, computer-implemented functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function. Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014)". Seeing that Applicant has not set forth any argument indicating how the structure of the claimed memory is limited by the functional limitation of storing a model of a voltage gradient beyond necessitating a memory, nor is there any evidence that this functional limitation structurally distinguishes the claimed memory from the memory of the prior art, this argument is not persuasive.
Applicant’s arguments regarding the rejections of claims 1, 7, 12, and 20 under 35 U.S.C. 112(a)/(b) (Remarks pg. 8) are persuasive in view of the amendment to the claim which sets forth that the low voltage gradient region of interest is relative to other voltage gradient regions in the heart. The rejection under 35 U.S.C. 112(a)/(b) of claim 1 over the “near a voltage gradient region of interest” limitation is persuasive in view of the amendment, but no such amendments have been made to claim 12. As such, the rejection under 35 U.S.C. 112(a)/(b) of claim 12 over this limitation has been maintained. 
Applicant’s arguments, see Remarks pg. 8 with respect to the rejection of claim 8 under 35 U.S.C. 112(b) and the rejection of claim 9 under 35 U.S.C. 112(d) have been fully considered and are persuasive in view of the amendments to the claims.  These rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1 and 12 under 35 U.S.C. 103 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is made in view of Pendekanti et al. (US 6154672). See rejection below.
Applicant further argues that Yu (US PGPUB 2017/0348528) Yu does not treat fibrillation but instead provides cardiac resynchronization therapy for patients that are not experiencing fibrillation (Remarks pg. 10). The Examiner respectfully disagrees.
Yu clearly suggests the use of the taught invention in defibrillation applications (Para. 43 sets forth that IMD 110 may be an ICD; para. 45-46 describe various defibrillation leads). Furthermore, Applicant does not provide any evidence from the prior art which substantiates the allegation that Yu does not treat fibrillation. As such, this argument is not persuasive.
Finally, Applicant argues that Ghosh (US 2018/0326215) provides no suggestion that a subcutaneous ICD with a parasternal lead could be used in combination with a leadless pacemaker (Remarks pg. 11). The Examiner respectfully disagrees and points to the previous grounds of rejection of claim 14, which clearly describes wherein Ghosh these teachings can be found as well as the motivation of providing a therapy vector substantially across the ventricle of the heart (Final Rejection mailed 10/14/2020, pg. 15-16, para. 18-20). Applicant’s attention is also rejected to the similar grounds of rejection for claim 14 which details these teachings below. Seeing that Applicant also provides no substantive evidence to bolster this argument beyond simply declaring that Ghosh does not teach the claimed subject matter, this argument is also not persuasive.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, and “configured to” in the claim(s) may be interpreted as intended use.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the claim recites, “the one or more pacing site including at least one left ventricular (LV) site located in or near a low voltage gradient region of interest” in ll. 14-16. There is no discussion in the instant application at the time of filing as to what Applicant considers to be a site located “near a low voltage gradient region of interest”, i.e. there is no range of measurements or definition provided for what site constitutes being near a low voltage gradient region of interest. As such, these claims fail to comply with the written description requirement and the scope of this limitation is also indefinite.
Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, as discussed in the rejections under 35 U.S.C. 112(a) above, the claims recite “the one or more pacing site including at least one left ventricular (LV) site located in or near a low voltage gradient region of interest”. In view of the determination that there is a lack of written description in regards to what is considered to encompass a location “near a low voltage gradient region of interest”, the scope of this limitation is rendered indefinite. For examination purposes, the Examiner has interpreted “near” as being anywhere in the vicinity of the low voltage gradient region of interest.
As a result of dependence on claim 12, subsequent dependent claims 13-25 are rejected as indefinite as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10, 12, 15-16, 18-19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendekanti et al. (US 6154672) (hereinafter Pendekanti).
Regarding claim 1, Pendekanti discloses a method (Abstract; Fig. 6), comprising: sensing cardiac events of a heart (Fig. 6, box 600, wherein ICD is defined as implantable cardioverter defibrillator, see Col. 1 ll. 50-53); utilizing one or more processors to perform: declaring a ventricular fibrillation (VF) episode based on the cardiac events (Fig. 6, box 601; Col. 10, ll. 43-49 discusses microprocessor functions, including diagnosis of fibrillation presence); identifying a pace-assisted VF therapy based on the ventricular fibrillation episode (Fig. 6, box 602; Col. 8-9, ll. 66-19 discusses delivery of pacing at a predetermined coupling interval set proportional to a ventricular fibrillation cycle length (VFCL) value  following initial VF diagnosis from ICD sensing), the pace assisted VF therapy including a burst pacing therapy (Fig. 6, box 603) and a high voltage (HV) shock (Fig. 6, defibrillation box in feedback loop following check count = No; box 606); delivering the burst pacing therapy at one or more pacing site in a coordinated manner before or during the HV shock, the one or more pacing site including at least one left ventricular (LV) site located in a low voltage gradient region of interest for which LV tissue will experience a low voltage gradient during delivery of the HV shock, the low voltage gradient region of interest relative to voltage gradients of other regions of the heart (Abstract, ll. 2-11: “following the detection of fibrillation, a pacing pulse train is applied to a pacing electrode placed in the low gradient region of the left ventricular freewall to capture the tissue… Once capture of the tissue of the critical region is achieved, a high energy shock is delivered… The defibrillation shock is delivered at the end of the pacing train”); and delivering the HV shock along a shocking vector between shocking electrodes (Col. 12, ll. 15-16 discusses a RV to SVC defibrillation lead configuration which inherently defines a shocking vector).
Regarding claim 4, Pendekanti discloses a series of pacing pulses delivered at a frequency of at least 30 Hz (Col. 17, ll. 22-24), a pulse duration of 0.3 – 1.0 ms (Col. 11, ll. 17-21: “the duration of each electrical pulse can be 0.03 to 3 milliseconds”) the series of pacing pulses delivered for 0.5 seconds to 2 seconds for at least one burst (Col. 11, ll. 26-28: “The pacing train of the pacing tier of the therapy is applied for a duration of approximately 1-10 seconds, typically about 2 seconds”).
Regarding claim 5, Pendekanti discloses that the sensing of the cardiac events includes sensing the cardiac events at one or more RV sites or a set of at least four LV sites located proximate to a low voltage gradient region of the LV (Fig. 2 depicts sensing electrode distribution on ventricular epicardium, wherein slope sensitive region is within LV free wall and indicates low voltage gradient region, see Col. 19, ll. 50-53; Col. 21, ll. 62-65).
Regarding claim 6, Pendekanti discloses the burst pacing therapy is timed relative to the HV shock to cooperate with the HV shock to terminate fibrillation waves of the ventricular arrhythmia episode and to reduce a defibrillation threshold of the heart below a shock-only defibrillation threshold (Col. 8, ll. 56-65).
Regarding claim 10, Pendekanti discloses that the burst pacing therapy is delivered before or during the HV shock (Abstract), and the HV shock has a voltage of at least 200V (Col. 11-12, ll. 66-2: “The VDF shocks are delivered… at a delivery voltage of about 300 to 800 volts”).
Regarding claim 12, Pendekanti discloses an implantable medical system (Abstract; Fig. 6 is performed via ICD, see col. 8-9, ll. 66-1; col. 11, ll. 21-25; col. 12, ll. 5-6), comprising: electrodes Contemporary ICDs are generally capable of diagnosing the various types of cardiac arrhythmias discussed above, and then delivering the appropriate electrical stimulation/therapy to the patient's heart, in accordance with a therapy delivery algorithm also implemented in software stored in the microprocessor”; i.e., the microprocessor of the ICD also acts as a memory storing program instructions); and the one or more processors that, when executing the program instructions, are configured to: declare a ventricular fibrillation (VF) episode based on the cardiac events; identify a pace-assisted VF therapy based on the ventricular fibrillation episode, the pace assisted VF therapy including a burst pacing therapy and a high voltage (HV) shock; deliver the burst pacing therapy at one or more pacing site in a coordinated manner before or during the HV shock, the one or more pacing site including at least one left ventricular (LV) site located in or near a low voltage gradient region of interest for which LV tissue will experience a low voltage gradient during delivery of the HV shock, the low voltage gradient region of interest relative to voltage gradients of other regions of the heart; and deliver the HV shock along the shocking vector (see rejection of claim 1 above).
Regarding claim 15, Pendekanti discloses that the one or more processors are configured to analyze a timing of VF beats to obtain VF cycle length (CL) and to determine at least one of a number of pulses in a pulse train of high frequency pacing therapy for each VF beat based on the VF cycle length 
Regarding claim 16, Pendekanti discloses the one or more processors are configured to set a timing delay to time the HF pacing therapy such that one or more of pulses therefrom occur during a period of time in which a local tissue region surrounding the pacing site is excitable and not refractory (Col. 9, ll. 20-28: “The pacing is controlled in real time such that the Coupling Interval for Pacing Initiation (or CIPI), i.e., the time between the last activation sensed and the delivery of the first pulse of the pulse train, is selected so as to fall in the excitable gap.  Thus, the CIPI is selected to be sufficiently long to ensure that the myocardial tissue is well out of refractoriness so that the local region to be paced can be easily excited by the first pulse of the respective pacing train”).
Regarding claim 18, Pendekanti does not explicitly disclose that the memory is configured to store a model of a voltage gradient experienced across a heart during a HV shock only defibrillation stimulation. The Examiner submits that the memory disclosed by Pendekanti (see rejection of claim 1 above) would be capable of performing this function since the required structure for performing the function of storing a voltage gradient model (i.e. the memory) is present in Pendekanti. The functional language following “configured to” in claim 18 is being interpreted as an intended use recitation. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Regarding claim 19, Pendekanti discloses that the burst pacing therapy is delivered before or during the HV shock is delivered (Fig. 6 depicts pacing 603 before defibrillation shock 606; Abstract, ll. 10-11 : “The defibrillation shock is delivered at the end of the pacing train”)
Regarding claim 22, Pendekanti discloses a series of pacing pulses delivered at a frequency of at least 30 Hz (Col. 17, ll. 22-24), a pulse duration of 0.3 – 1.0 ms (Col. 11, ll. 17-21: “the duration of each electrical pulse can be 0.03 to 3 milliseconds”) the series of pacing pulses delivered for 0.5 seconds to 2 seconds for at least one burst (Col. 11, ll. 26-28: “The pacing train of the pacing tier of the therapy is applied for a duration of approximately 1-10 seconds, typically about 2 seconds”).
Regarding claim 23, Pendekanti discloses the burst pacing therapy is timed relative to the HV shock to cooperate with the HV shock to terminate fibrillation waves of the ventricular arrhythmia episode and to reduce a defibrillation threshold of the heart below a shock-only defibrillation threshold (Col. 8, ll. 56-65).
Regarding claim 24, Pendekanti discloses that the burst pacing therapy is delivered before or during the HV shock (Abstract), and the HV shock has a voltage of at least 200V  (Col. 11-12, ll. 66-2: “The VDF shocks are delivered… at a delivery voltage of about 300 to 800 volts”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti in view of Walcott et al. (US 2002/0133205) (hereinafter Walcott), further in view of Yu (US 2017/0348528) (hereinafter Yu).
Regarding claims 2, 13, and 21, Pendekanti does not disclose an LV lead coupled to a housing of the IMD, the LV lead having multiple LV electrodes, at least one of the LV electrodes configured to be located proximate to the LV site corresponding to the pacing site and to deliver the burst pacing therapy; and a second lead with at least one of a superior vena cava (SVC) coil electrode or an RV coil electrode, the shock vector including a CAN of the IMD and at least one of the SVC coil electrode or the RV coil electrode.
Walcott, however, teaches an ICD with LV lead coupled to a housing of the IMD (Fig. 2, LV lead 21 connected to IMD housing 13), the LV electrode configured to be located proximate to the LV site corresponding to the pacing site and to deliver the burst pacing therapy (Fig. 2, LV electrode F55; Para. [0052]: “the same electrodes may be employed for delivery of the first treatment waveform” in reference to Table 1 which defines pacing vectors and includes LV; Fig. 1D depicts first treatment waveform as pulses 12c); and a second lead with at least one of a superior vena cava (SVC) coil electrode or an RV coil electrode (Fig. 2, SVC electrode A50, RV electrode B51), the shock vector including a CAN of the IMD (Fig. 2, CAN electrode 16/G) and at least one of the SVC coil electrode or the RV coil electrode 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Pendekanti to include an LV lead coupled to a housing of the IMD with at least one LV electrode configured to be located proximate to the LV site corresponding to the pacing site and to deliver the burst pacing therapy; and a second lead with at least one of a superior vena cava (SVC) coil electrode or an RV coil electrode, the shock vector including a CAN of the IMD and at least one of the SVC coil electrode or the RV coil electrode. Making this modification would be useful for providing an ICD structure and configuration useful for reducing the likelihood of pulseless electrical activity (PEA) after defibrillation in a subject (Abstract).
Furthermore, Yu teaches teaches an LV lead having multiple LV electrodes, at least one of the LV electrodes configured to be located proximate to the LV site (Fig. 1, multiple LV electrode 161-164).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Pendekanti in view of Walcott’s LV lead to have multiple LV electrodes. Making this modification would be useful for sensing an LV electrogram and allowing delivery of one or more resynchronization pacing pulses to the LV, as taught by Yu (Para. [0045], fourth to last sentence).
Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti in view of Ramanathan et al. (US PGPUB 2013/0245473) (hereinafter Ramanathan), further in view of Ideker et al. (US Patent 5107834) (hereinafter Ideker).
Regarding claims 7-8 and 20, Pendekanti does not disclose collecting an electrical potential field distribution (EPFD) model of the heart; and mapping electrode positions into EPFD model, the low voltage gradient region of interest determined relative to voltage gradients of the other regions of the heart based on the EPFD model; wherein the EPFD model is scaled based on measurements of electrical potentials at RV and LV sites while applying a known voltage to an HV shocking electrode. 
Ramanathan, however, teaches collecting an electrical potential field distribution (EPFD) model of the heart (Fig. 8A-9B); and mapping electrode positions into EPFD model (Fig. 12, electrodes 217), wherein the EPFD model is scaled based on measurements of electrical potentials at the RV and LV sites while applying a known voltage to an HV shocking electrode (Para. [0109], first sentence: “the map 216 depicts an example of pacing in which one of four available leads… is activated to supply an electric field for providing CRT”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Pendekanti to include collecting an electrical potential field distribution (EPFD) model of the heart; and mapping electrode positions into EPFD model, wherein the EPFD model is scaled based on measurements of electrical potentials at RV and LV sites while applying a known voltage to an HV shocking electrode. Making this modification would be useful for identifying pacing parameters and evaluating synchrony data for each lead location in order to determine lead placement (Fig. 15, boxes 234, 244, 246).
Furthermore, Ideker teaches that, “electrode placement preferably is determined in the laboratory by mapping studies, which can provide general information about the overall typical patient population.  Such generalized mapping studies are performed to determine typical voltage gradients across the myocardium in response to various electrode shock configurations, and hence, to show preferred electrode configuration and placement outside the operating room,” see Col. 4, ll. 42-49.  Ideker goes on to teach these mapping studies are conducted to determine the localized high and low voltage gradient regions and place electrodes in these corresponding regions to effect cardioversion/defibrillation of the heart by raising the localized low voltage gradient area above a critical defibrillation threshold. (Abstract; Col. 5, ll. 4-30).
Taking these all teachings into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Pendekanti in view of Ramanathan such .
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti in view of Grinberg et al. (US PGPUB 2018/0221677) (hereinafter Grinberg).
Regarding claims 11 and 25, Pendekanti does not disclose that pace-assisted VF therapy includes a group of multiple low-voltage shocks at voltage level in a range of 50V to 100V, the group of shocks including at least three shocks.
Grinberg, however, teaches that the shock includes a group of multiple shocks at voltage level in a range of 50V to 100V (Para. [0068], second to last sentence: “Charge balanced pacing pulses delivered by HV therapy module 83 are expected to have a pacing voltage amplitude that is less than 100V”), the group of shocks including at least three shocks (Fig. 8A-B).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Walcott such that the HV shock includes a group of multiple HV shocks at voltage level in a range of 50V to 100V, the group of HV shocks including at least three shocks. Making this modification would be useful for terminating tachycardia or fibrillation, as taught by Grinberg (Para. [0003], third to last sentence).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti in view of Ghosh (US PGPUB 2018/0326215).
Regarding claim 14, Pendekanti does not disclose that the IMD represented a subcutaneous implantable cardioverter defibrillator (S-ICD), the system further comprising a leadless pacemaker in 
Gosh, however, teaches a system comprising a leadless pacemaker in communication with an S-ICD (Abstract: “One embodiment employs a subcutaneous device (SD) in a patient and a leadless pacing device (LPD)”; Fig. 7A, leadless IMD 16), wherein the ICD is positioned in a mid-axillary position (Fig. 7C, 414) and is coupled to parasternal lead having a parasternal coil electrode (Fig. 7A, connection to parasternal lead 424).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Walcott such that the IMD represents a subcutaneous implantable cardioverter defibrillator (S-ICD), the system further comprising a leadless pacemaker in communication with the S-ICD, wherein the ICD is positioned in a mid-axillary position and is coupled to parasternal lead having a parasternal coil electrode. Making this modification would be useful for providing a therapy vector substantially across the ventricle of the heart, as taught by Ghosh (Para. [0133]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti in view of Warman et al. (US PGPUB 2012/0290030) (hereinafter Warman).
Regarding claim 17, Pendekanti does not disclose that the one or more processors are configured to set a frequency of the burst pacing therapy at a frequency relative to a cycle length of non-fibrillation arrhythmias. 
Warman, however, teaches that “a period of time over which a stimulation burst is delivered by signal generator 84 may be based on the contraction frequency in ventricles 28, 32 such that the burst period does not subsume the period between ventricular contractions” (Para. [0091], fifth sentence), in other words the frequency of the stimulation burst being set relative to the cycle length of ventricular contractions, including non-fibrillation arrhythmias.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Pendekanti such that the one or more processors are configured to set a frequency of the burst pacing therapy at a frequency relative to a cycle length of non-fibrillation arrhythmias. Making this modification would be useful for avoiding not being able to detect the development of serious arrhythmias in the ventricles, such as VF (Para. [0091], third sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ideker et al. (US 5224476) discloses a method and apparatus for controlling fibrillation or tachycardia;
Min et al. (US 8145302) discloses a method and system to estimate defibrillation thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792